166 P.3d 575 (2007)
214 Or. App. 467
STATE of Oregon, Plaintiff-Respondent,
v.
Edward T. WASHINGTON, Defendant-Appellant.
050545423; A130430.
Court of Appeals of Oregon.
Submitted on Record and Briefs July 6, 2007.
Decided August 15, 2007.
*576 Ingrid Swensen, Executive Director, Peter Gartlan, Chief Defender, Legal Services Division, and Marc D. Brown, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Michael R. Washington, Senior Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM and SERCOMBE, Judges.
PER CURIAM.
Defendant appeals his conviction for carrying a concealed weapon, ORS 166.240. He assigns error to the trial court's denial of his motion for a judgment of acquittal. According to defendant, the knife he was carrying was not a "dirk" or "dagger" for purposes of the statute. The state concedes that, under State v. McJunkins, 171 Or.App. 575, 15 P.3d 1010 (2000), the evidence was insufficient to support defendant's conviction. We agree and accept the state's concession.
Reversed.